Citation Nr: 0533046	
Decision Date: 12/06/05    Archive Date: 12/21/05

DOCKET NO.  00-06 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 60 
percent for asbestosis with spontaneous pneumothorax for the 
period from July 15, 1998, through May 24, 2005.  

2.  Entitlement to an initial evaluation in excess of 70 
percent for anxiety disorder with depression.  


ATTORNEY FOR THE BOARD

M. Johnson, Counsel




INTRODUCTION

The veteran served on active duty from April 1964 to 
September 1967.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  
During the pendency of this appeal, jurisdiction over the 
claims folder was transferred to other RO's, most recently 
the RO in St. Petersburg, Florida.  

When this case was before the Board in August 2003, it was 
remanded for further action by the originating agency.  While 
the case was in remand status, the originating agency granted 
an increased evaluation of 70 percent for the veteran's 
psychiatric disability during the initial evaluation period 
prior to November 14, 2001, granted an increased evaluation 
of 60 percent for the veteran's respiratory disability during 
the initial evaluation period prior to May 25, 2000, and 
granted a 100 percent evaluation for the respiratory 
disability from May 25, 2000.  The issues on appeal have been 
reframed accordingly.

As directed in the Board's remand, the originating agency 
also issued a Statement of the Case on additional issues and 
informed the veteran of the requirement that he submit a 
timely substantive appeal to perfect his appeal with respect 
to the new issues.  Thereafter, neither of the new issues was 
addressed in any written communication from the veteran.  
Accordingly, the Board has concluded that the veteran is not 
currently seeking appellate review with respect to either of 
the new issues.


FINDINGS OF FACT

1.  The veteran's service-connected psychiatric disorder is 
productive of social and occupational impairment that does 
not more nearly approximate total than deficiencies in most 
areas.  

2.  During the initial evaluation period prior to May 25, 
2005, the veteran's asbestosis with spontaneous pneumothorax 
did not necessitate oxygen therapy and was not manifested by 
Forced Vital Capacity (FVC) of less than 40 percent of 
predicted, a Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO) (SB) of less than 
40 percent predicted; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation; or cor pulmonale or pulmonary hypertension.    


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 70 percent 
for an anxiety disorder with depression have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.7, 4.130, 
Code 9400 (2005).  

2.  The criteria for a rating in excess of 60 percent for the 
period from July 15, 1998, through May 24, 2005, for 
asbestosis with spontaneous pneumothorax are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.97, 
Diagnostic Code 6833 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process. "  Id. at 120.  

In the case at hand, the veteran was provided the required 
notice by letters dated in October 2001 and April 2004, to 
include notice that he should submit any pertinent evidence 
in his possession.  He was given ample time to respond.  

The record also reflects that all available, pertinent 
medical records identified by the veteran have been obtained.  
In addition, the RO attempted to obtain any pertinent records 
in the possession of the Social Security Administration (SSA) 
but the SSA informed the RO that an exhaustive and 
comprehensive search was conducted but the requested records 
could not be located.  Finally, the Board notes that the 
veteran has been afforded appropriate VA examinations.  The 
veteran has not identified any outstanding evidence that 
could be obtained to substantiate either of his claims.  The 
Board is also unaware of any such outstanding evidence.  
Therefore, the Board is satisfied that the originating agency 
has complied with the duty to assist requirements of the 
VCAA.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on either of the 
claims would have been different had complete VCAA notice 
been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of these claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claims.


Factual Background

Service medical records reflect that the veteran had several 
spontaneous pneumothoraces during service and underwent 
surgery for a lung cyst.  

On VA examination in September 1998, the veteran reported 
that he chronically produced white to green phlegm and 
occasionally coughed up blood.  He was only able to walk 
about two blocks or less than one flight of stairs before 
becoming short of breath.  He did not take any pulmonary 
medications.  Once a year for two to three days he was 
incapacitated to bed.  On physical examination, his lungs had 
diffuse inspiratory and expiratory wheezes.  No cyanosis, 
clubbing or edema was shown.  The diagnoses included status 
post numerous pneumothoraces responding to right lower lobe 
resection; chronic obstructive pulmonary disease, and 
exposure to asbestos.  It was noted that his chest X-ray 
study was consistent with asbestosis.  Pulmonary function 
tests (PFT) showed that his FVC was 48 percent of predicted, 
pre-drug and 67 percent of predicted, post-drug.  

On VA examination in October 1999, it was noted that the 
veteran had good breath sounds bilaterally.  The diagnostic 
conclusions included status post thoracotomy for multiple 
pneumothoraces without recurrence, and asbestosis.  PFT's 
showed moderate obstruction with bronchodilator response.  

On VA examination in January 2000, it was noted that a chest 
X-ray study conducted in December 1999 showed mild right 
pleural thickening.  The chest X-rays showed pleural 
calcifications or parenchymal changes suggestive of 
asbestosis.  The examiner noted that the veteran was clearly 
not short of breath on physical examination.  On examination 
of the chest, sibilant wheezes were heard and the chest 
expanded normally.  There was no pedal edema.  The diagnoses 
included post partial lung resection, treatment for recurrent 
pneumothoraces and advanced chronic obstructive pulmonary 
disease, a consequence of many pack years of smoking.  

In a May 2000 statement a VA physician stated that the 
veteran was under his care for an anxiety and depressive 
disorder, not otherwise specified, that was related to his 
service-connected asbestosis.  His symptoms included 
depression, anxiety, insomnia, poor concentration, 
irritability, and anhedonia.  

On VA examination in November 2000, the veteran reported 
inability to sleep, even with medication, poor concentration, 
irritability, anxiousness and worry about his health and 
future.  The veteran indicated that he felt depressed and 
helpless.  He said that he lost all interest in social or 
pleasurable activities.  On mental status examination, the 
veteran was tense and anxious.  No hallucinations or 
persecutions were elicited.  His affect was markedly 
depressed and he felt helpless.  He was oriented and his 
memory was generally intact.  His insight and judgment were 
fair.  The diagnostic impression was anxiety disorder with 
depression due to service-connected asbestosis.  The Global 
Assessment of Functioning (GAF) score was 45.  

On VA examination in October 2001, it was noted that the 
veteran's lungs had somewhat diminished breath sounds on the 
right.  The left was clear.  The diagnostic conclusions 
included asbestosis with residuals.  PFT's showed moderate 
obstruction with bronchodilator response which the examiner 
felt was unrelated to his asbestosis.  His FVC was 57 percent 
of predicted, pre-drug and 65 percent of predicted, post-
drug.  DLCO (SB) was recorded as 69 percent predicted.  It 
was noted that his activities of daily living were impaired 
when going outdoors.  

On VA examination in November 2001, it was noted that on 
mental status examination the veteran was mildly disheveled 
with pressured speech.  His mood was depressed.  His affect 
was anxious and agitated.  Thought process was a little bit 
disorganized but mainly logical and goal directed.  Thought 
content revealed no auditory or visual hallucinations.  No 
paranoid delusions were noted.  The veteran had no current 
active suicidal or homicidal ideation.  The veteran's 
judgment and insight were noted to be fair to poor.  His 
cognitive examination was impaired.  The diagnoses were post-
traumatic stress disorder; bipolar disorder; dementia, not 
otherwise specified, and alcohol dependence in remission.  
The GAF score was 40.  

In a February 2002 VA opinion, the examiner indicated that 
the moderate obstruction demonstrated on the most PFT's was 
not related to the veteran's asbestosis or to the spontaneous 
pneumothoraces.  The examiner opined that the lung 
obstruction was totally related to cigarette smoking.  The 
examiner related that the post-bronchodilator value which 
most closely approximated the veteran's condition was the 
FEV1 instead of the FEV1/FVC.  The examiner explained that 
this was because the veteran was quite compromised in his 
breathing capacity in his activities of daily living.  The 
examiner believed that the lower value more closely 
approximated his dynamic condition in terms of pulmonary 
function.  

On VA mental disorders examination in February 2002, the 
veteran had significant symptoms of depression and anxiety.  
He reported a depressed mood with lethargy, poor sleep, 
psychomotor agitation, anhedonia, guilt and passive suicidal 
ideation.  The veteran also reported significant anxiety 
symptoms and a sense of a foreshortened future.  On mental 
status examination the veteran was neatly dressed.  He had 
normal speech and was cooperative through the interview but 
slightly agitated.  His mood was depressed.  His affect was 
anxious.  His thought process was logical and goal directed.  
His thought content revealed no hallucinations, no delusions, 
no current active suicidal ideation and no current homicidal 
ideation.  His judgment and insight were noted to be fair.  
His cognitive examination remained impaired.  The diagnoses 
were anxiety disorder and major depressive disorder secondary 
to his service connected medical disorder.  The GAF score was 
45.  It was noted that the veteran also had evidence of 
decreased mental status probably secondary to his major 
depressive disorder.  

A May 2002 VA medical opinion notes that the veteran had 
dementia which was probably due to his major depressive 
disorder, secondary to his service-connected anxiety problem.  
His GAF continued to be 45, the majority of which was due to 
his major depression.  The examiner stated that the veteran's 
decreased in mental status was also probably secondary to his 
major depression and therefore, contributed significantly to 
the GAF score.  

A VA PFT conducted in December 2003 reflected moderate 
impairment with obstructive and restrictive components.  
Borderline response to inhaled bronchodilator was reported.  
Normal diffusion was noted.  It was noted that compared with 
the PFT performed in October 2001 a significant decline in 
total lung capacity was shown, consistent with a new 
restrictive process.  

VA medical records dated from August 1999 to December 2004 
show that the veteran's symptoms included depression, 
irritability, insomnia, poor concentration, memory problems, 
anxiety and nightmares.  The records show that his GAF scores 
ranged from 40 to 49.  

On VA mental disorders examination in May 2005, the veteran 
presented with good grooming and hygiene.  He had a sense of 
humor and seemed cheerful upon presentation; however as the 
interview progressed he had a complaining manner with a dry 
sense of humor.  There was no impairment of thought process 
or communication.  There was no evidence of psychosis.  He 
was not suicidal or homicidal.  He was oriented to person, 
place and time.  He had some mild short- term memory 
impairment.  He is long-term memory was intact.  He had some 
heightened anxiety when he felt as if he was losing his 
breath, but such did not meet the criteria for panic 
disorder.  The veteran reported that his mood was depressed 
and anxious although the examiner stated that his affect was 
more congruent with someone who was disgruntled rather than 
depressed.  The veteran indicated that he slept 9 to 10 hours 
at once in addition to 4 hours of naps.  The diagnosis was 
adjustment disorder with mixed anxiety and depressed mood 
secondary to respiratory difficulties and restriction of 
activities.  The current GAF score was 60.  

The VA examiner stated that the veteran was not exhibiting a 
dementia process.  It was noted that short-term memory 
impairment was common with anxiety and depressive symptoms, 
as well as with medication side effects.  The examiner 
indicated that the veteran's anxiety and depressive symptoms 
were in the moderate range of social and occupational 
dysfunction.  

VA medical records dated from February 2005 to May 2005 
reflect that the veteran took multiple inhalation medications 
for his respiratory symptoms.  A chest X-ray study in 
February 2005 showed diffuse pleural thickening on the left.  
A March 2005 chest X-ray study reflected bilateral pleural 
thickening and scarring.  


Analysis

General Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.   

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Psychiatric Disability

The veteran's service-connected anxiety disorder with 
depression is rated under the criteria for generalized 
anxiety disorder which provides that a 70 percent evaluation 
is assigned when there is occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); and inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9400.  

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.] GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995).

In this case, the Board notes that while the veteran is in 
receipt of a total disability evaluation based on individual 
unemployability, this evaluation is based upon the combined 
effects of his service-connected disabilities.  The medical 
evidence shows that the veteran was noted to be mildly 
disheveled on one occasion, but is otherwise negative for any 
of the symptoms or manifestations associated with the 
criteria for a 100 percent evaluation.  The veteran's GAF 
scores generally evidence impairment in the serious range, 
rather than major impairment.  Moreover, the most recent VA 
examiner was of the opinion that the veteran's symptoms were 
only productive of moderate social and industrial impairment.  
Thus, it is clear from the medical evidence that the 
impairment from the psychiatric disability does not more 
nearly contemplate the total impairment required for a 100 
percent evaluation than the deficiencies in most areas 
contemplated by the assigned evaluation of 70 percent.  

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable to this claim.  

Respiratory Disability

The veteran's service-connected asbestosis with residuals of 
spontaneous pneumothoraces is currently rated under 
Diagnostic Code 6833, which provides that a 60 percent 
evaluation is warranted for asbestosis if FVC is 50 to 64 
percent of predicted; DLCO (SB) is 40 to 55 percent of 
predicted; or maximum exercise capacity is 15 to 20 ml/kg/min 
oxygen consumption with cardiorespiratory limitation.  A 100 
percent disability evaluation is assigned where FVC is less 
than 50 percent of predicted; DLCO (SB) is less than 40 
percent of predicted; maximum exercise capacity is less than 
15 ml/kg/min oxygen consumption with cardiorespiratory 
limitation; there is cor pulmonale or pulmonary hypertension; 
or where oxygen therapy is required because of the 
disability.  38 C.F.R. § 4.97, Diagnostic Code 6833 (2005).  

As noted above, the evaluation for asbestosis with residuals 
of spontaneous pneumothoraces was increased to 60 percent 
disabling effective from July 15, 1998, and to 100 percent 
disabling from May 25, 2005.  Thus, the remaining issue for 
consideration is entitlement to a rating in excess of 60 
percent for the period from July 15, 1998, to May 25, 2005.  

In this regard, it is noted that PFT studies in September 
1998 revealed  post bronchodilator FVC of 67 percent 
predicted and DLCO of 88 percent predicted.  PFT's conducted 
in October 2001 showed FVC of 65 percent predicted, post 
bronchodilator and DLCO (SB) of 69 percent predicted.  A PFT 
conducted in December 2003 reflected moderate impairment with 
obstructive and restrictive components.  None of the 
pulmonary function test results for the pertinent period 
justify an evaluation in excess of 60 percent.  Moreover, 
there is no medical evidence of cor pulmonal or pulmonary 
hypertension, and the veteran does not require oxygen 
therapy.  Accordingly, an evaluation in excess of 60 percent 
is not warranted.  The Board has also considered the benefit-
of-the-doubt doctrine in reaching this decision but has 
determined that it is not for application because the 
preponderance of the evidence is against the claim.  


ORDER

Entitlement to an initial evaluation in excess of 60 percent 
for asbestosis with spontaneous pneumothorax for the period 
from July 15, 1998, through May 24, 2005, is denied.  

Entitlement to an initial evaluation in excess of 70 percent 
for an anxiety disorder with depression is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


